Opinion issued February 11, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00603-CV
                             ———————————
                        ADRIENNE GALLIEN, Appellant
                                          V.
               WELLS FARGO BANK, N.A., ET AL., Appellees


                    On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-45475


                           MEMORANDUM OPINION

      Appellant, Adrienne Gallien, has not paid or made arrangements to pay the

fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified

that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 37.3(b), 42.3(b).
      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.




                                        2